Name: Commission Regulation (EEC) No 3620/88 of 21 November 1988 on the issue of STM licences for certain floricultural products and amending Regulation (EEC) No 643/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 11 . 88 Official Journal of the 5uroPean Communities No L 315/27 COMMISSION REGULATION (EEC) No 3620/88 . of 21 November 1988 on the issue of STM licences for certain floricultural products and amending Regulation (EEC) No 643/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, month of December when demand traditionally rises ; whereas the issues of STM licences should be monitored specially in order to assess to risk of the new target ceiling being exceeded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (3) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 2297/86 (2), Article 1 In the Annex to Regulation (EEC) No 643/86, under the target ceiling for rose bushes falling within CN codes 0602 40 90, '270 700' is hereby replaced by '289 650 ' units .Whereas Commission Regulation (EEC) No 643/86 (3), aslast amended by Regulation (EEC) No 3925/87 (4), lays \ down detailed rples for the application of the supple ­ mentary trade mechanism to certain live plants and fk&gt;ricultural products imported into Portugal and in particular the Annex thereto fixes the target ceiling, as provided for in Article 251 ( 1 ) of the Act of Accession, applicable to imports of ornamental plants into Portugal from the other Member States of the Community for the year 1988 ; Article 2 1 . For the period from 29 November to 31 December 1988 STM licences for rose bushes as referred to in Article 1 shall be issued up to a maximum of 1 8 950 units. 2 . Applications for STM licences shall be lodged from 21 to 23 November 1988 . - The Member States shall notify the Commission by 24 November 1988 at the latest of the quantities in licence applications. If the quantities in STM licence applications exceed the quantities set out in paragraph 1 , the Commission shall fix a single percentage reduction in quantities applied for. 3 . STM . licences, applications for which have been notified to the Commission, shall be issued on the fifth working day following the deadline laid down for lodging applications. Whereas the abovementioned target ceiling has been reached ; whereas the continuation of imports at the rate observed would be likely to bring about a serious disturbance of the Portuguese market at the very time that domestic produce is placed on the market ; whereas the quantities imported have to a large extent not yet been marketed but stocks thereof are already depressing the market and compete directly with local production ; whereas, by Regulation (EEC) No 3488/88 (*), the Commission suspended the interim protective measures, the issue of STM licences until 24 November 1988 : Whereas, with prospects for a better situation on the market at the end of the year, an increase in the target ceiling may however be contemplated for the current year and imports of given quantities may be permitted in the (') OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 201 , 24. 7. 1986, p. 3 . 4 OJ No L 60, 1 . 3 . 1986, p. 39 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (4) OJ No L 369, 29 . 12. 1987, p . 26. 0 OJ No L 306, 11 . 11 . 1988 , p . 13 . No L 315/28 Official Journal of the European Communities 22. 11 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 1988 . For the Commission Frans ANDRIESSEN Vice-President